Title: From George Washington to La Luzerne, 6 August 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


					
						sir
						Peek’s Kill August the 6th 1780
					
					I had this morning the honor to receive Your Excellency’s Letter of the 30th of July, with the One addressed to the Chevalier de Ternay, which I have sealed & forwarded by an Express.
					
					With respect to the Continental Frigates—I beg leave to inform Your Excellency, that I did not apprehend from the Resolution of Congress concerning them, that they were to be under my orders or to receive any instructions from me, till they had joined the Chevalier de Ternay, after assembling in the Delaware. This being the case I cannot give any directions about them at present and would take the liberty to recom⟨mend⟩ to Your Excellency to apply to Congress o⟨r⟩ to the Board of Admiralty, to the Latter of whom I have written, to give their Orders to the Captains of the Frigate⟨s⟩ on the conduct they are to pursu⟨e⟩ The employment for them or at le⟨ast⟩ for One, which Your Excellency ⟨has⟩ suggested, appears to me to be prope⟨r⟩ and that it would answer the do⟨uble⟩ purposes You have mentioned. I ha⟨ve⟩ by my Letter of to day to the Chevali⟨er⟩ de Ternay, requested him to advise me in what manner he thinks the Frigates may be most usefully employed to assist his Fleet, and that there might be no further de⟨lay⟩ when matters with respect to th⟨em⟩ are ultimately fixed, I requested h⟨im⟩ also to communicate to the Captains of the Frigates at Boston, ⟨as well⟩ as to myself, the Signals of recognisance. When I receive his Answer, I will embrace the earliest occasion to transmit the Signals. I have the Honor to be With the Most perfect attachment & respect Yr Excellency’s Most Obedt servant
					
						Go: Washington
					
				